Citation Nr: 1530702	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, due to head trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

By a January 2014 decision, the Board denied service connection for headaches, due to head trauma.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in June 2014.  The Court issued an Order granting the Joint Motion for Remand that same month, which vacated the Board's January 2014 decision.  The matter was remanded to the Board for re-adjudication.  The Board in turn remanded the matter for an additional VA medical opinion.  The medical opinion provided in January 2015 did not follow the Board's remand instructions.  However, due to the fact that the Board has decided to grant the Veteran's claim, the Veteran is not prejudiced by this inadequate examination.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The currently demonstrated headaches are shown as likely as not to have had their clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by headaches is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for headaches due to head trauma in service.  Specifically, he argues that he was a boxer in service and he suffered a head trauma incident in July 1966 that is causing him to suffer from headaches.  After a thorough review of the evidence, the Board finds that service connection for headaches, due to head trauma, is warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

In the present case, VA treatment notes and VA examinations reflect a diagnosis of headaches.  There is a service treatment record from July 1966 that states the Veteran suffered a blow to the left side of his head in May that caused injury to his ear.  The Veteran contends that this injury was so severe that it caused him to suffer severe headaches post service.  Since the Veteran has a current diagnosis of headaches, and there is evidence of a head injury in service, the remaining question is whether there is competent evidence of a nexus between the current disability and the inservice disease or injury.  

As evidence to support his claim, the Veteran submitted several articles documenting his successful boxing career in the Air Force.  The Veteran was evaluated by a VA physician in August 2011, and the examiner stated that it was less likely than not that the Veteran's headaches were due to an in-service event or injury because there was no evidence of in-service complaints of headache resulting from boxing or any boxing related injury.  However, this examination was found inadequate by the Court because the Veteran's head injury and treatment of such injury in July 1966 was not discussed and the factual premise on which the denial was made was erroneous.  The matter was remanded again in January 2015 for a medical opinion, the examiner once again failed to discuss his in-service head injury, and as such, the Board finds this examination to be inadequate as well. 

However, as evidence to support his claim the Veteran submitted an opinion from his private physician Dr. Van Zandt, dated January 2014, stating that the Veteran suffers from chronic headaches and it is his medical opinion that these headaches may be related to the Veteran's history of boxing in the U.S. Air Force from 1965 to 1966.  The examiner does not provide a clear rationale for his opinion, but the Board concedes that as a boxer the Veteran probably sustained many blows to the head as is the nature of the sport.  Dr. Van Zandt submitted another statement in support of the Veteran's claim in January 2011.  This letter states that the Veteran has been a patient for the last 10 years.  He has a history of occasional headaches and it is certainly possible that some of his headaches are related to his prior history of competitive boxing in the military.  The Board finds the statements by the private physician highly probative as they were based on medical principles and applied to the Veteran's current medical condition and previous experience as a boxer in-service.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

A review of the Veteran's exit examination from October 1966 states that the Veteran was normal upon clinical evaluation; however, there is a notation that is hand written by the Veteran that he does not read or comprehend information very well.  As such, the Board questions the accuracy of this exit examination. 

Accordingly, based upon the evidence of records, the Board finds the evidence to be in relative equipoise in showing that the Veteran's currently diagnosed headaches are more likely than not due to his in-service boxing career in the Air Force.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

Service connection for headaches is granted.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


